—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Westchester County (DiBlasi, J.), entered January 29, 1999, which denied their motion, in effect, to reargue the defendant’s motion to preclude evidence of the infant plaintiff’s dental injuries and, pursuant to CPLR 3217 (b), for leave to discontinue the infant plaintiff’s action without prejudice.
Ordered that the appeal from so much of the order as denied that branch of the plaintiffs’ motion which was, in effect, to reargue the defendant’s motion to preclude evidence of the infant plaintiff’s dental injuries is dismissed, as no appeal lies from an order denying reargument; and it is further,
Ordered that the order is affirmed insofar as reviewed; and it is further,
Ordered that one bill of costs is awarded to the respondent.
The Supreme Court providently exercised its discretion in denying that branch of the plaintiffs’ motion which was for leave to discontinue the infant plaintiff’s action without prejudice (see, CPLR 3217 [b]; Tucker v Tucker, 55 NY2d 378, 383; Angerame v Nissenbaum, 208 AD2d 579; Brenhouse v Anthony Indus., 156 AD2d 411; Bonfante v Hadar Homes, 84 AD2d 570; Valladares v Valladares, 80 AD2d 244, affd 55 NY2d 388). O’Brien, J. P., Sullivan, Goldstein, Luciano and Feuerstein, JJ., concur.